Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Non-Responsive Amendment
The reply filed on April 28, 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): See 37 CFR 1.111.
While Applicant’s election without traverse of Invention I is noted with appreciation, the Restriction Requirement mailed on March 30, 2022 further indicates that “In the event that invention I is elected, applicant is additionally required to elect one of the following species:
Species A, directed to a retention bracket and wear sensor, as represented by figures 6 and 8.
Species B, directed to arm members positioned within holes, as represented by figures 7A-7B.
Species C, directed to brake pads being polygonally shaped (paragraph [0056] of the specification).
Species D, directed to brake pads being of a rounded-square platform (paragraph [0056] of the specification).
Species E, directed to brake pads being of a curvilinear polygonal shape, with an extraction feature, as represented by figures 9-11.
Species F, directed to a wear sensor, as represented by figures 12A-12B.”

Therefore, in order to be a complete response to the Restriction Requirement, Applicant is additionally required to elect one of species A-F as set forth.

Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745